                         Case 20-10566-MFW                Doc 555         Filed 07/02/20      Page 1 of 11


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
                                                      1
         BLUESTEM BRANDS, INC., et al.,                               )     Case No. 20-10566 (MFW)
                                                                      )
                                    Debtors.                          )     (Jointly Administered)
                                                                      )

                             NOTICE OF AGENDA SCHEDULED FOR HEARING ON
                                      JULY 7, 2020 AT 10:00 A.M. (ET)

         This hearing will be held telephonically and by video. All parties wishing to appear must do
         so telephonically by contacting COURTCALL, LLC at 866-582-6878 no later than (date
         one day prior to hearing by noon inserted here). Only those parties that will be addressing
         the court should appear by Zoom and CourtCall.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
                 MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                                  Join ZoomGov Meeting
                                      https://debuscourts.zoomgov.com/j/1618243278

                                                    Meeting ID: 161 824 3278
                                                       Password: 679273


         ADJOURNED/RESOLVED MATTERS

         1.       Debtors’ First Omnibus (Substantive) Objection to Claims Pursuant to Bankruptcy Code
                  Sections 502(b) and 503(b) and, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-
                  1 [D.I. 441, 6/5/20]

                  Response Deadline:         June 19, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                       A. Informal Responses

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
              Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
              Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
              Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
              Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
              LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
              Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.
26721803.1
                  Case 20-10566-MFW          Doc 555      Filed 07/02/20    Page 2 of 11


                        i.   Royal Appliance
                       ii.   Husqvarna
                     iii.    Tanzara International
                      iv.    Tempur Sealy
                       v.    Whirlpool Corporation
                      vi.    Capital Brands, LLC
                     vii.    Richline Group, Inc.
                    viii.    Steinhausen, LLC
                      ix.    Wagner Spray Tech Corp.
                       x.    Ingram Entertainment Inc.
                      xi.    United Overseas Textile Corporation
                     xii.    Valassis Communications, Inc.
                    xiii.    Age Sciences, Inc.
                    xiv.     ROI Print Management, Inc.
                     xv.     Beauty Link Marketing and Distribution

                B. Lake Group Media, Inc.’s Response [D.I. 471, 6/17/20]

                C. My Pillow, Inc.’s Response to Debtors’ First Omnibus Objection to Claims [D.I.
                   473, 6/17/20]

                D. Response of Sucheta International to Debtors’ First Omnibus (Substantive)
                   Objection to Claims, and Motion of Sucheta International for Allowance and
                   Payment of Administrative Claim [D.I. 484, 6/19/20]

                E. Creditor Wolverine World Wide, Inc.’s Response [D.I. 494, 6/19/20]

                F. Richpower Industries, Inc.’s Response [D.I. 500, 6/19/20]

                G. Intermarket Apparel, LLC’s Response [D.I. 501, 6/22/20]

                H. Response of Carlson Print Group [D.I. 502, 6/22/20]

                I. Response of Carlson Print Group [D.I. 503, 6/22/20]

                J. Response of American Spring Corporation [D.I. 504, 6/22/20]

                K. Omnion PreMedia Private Limited’s Response [D.I. 510, 6/24/20]

             Related Documents:

                 A. Certification of Counsel [D.I. 529, 6/30/20]

             Status: The Debtors have submitted a certification of counsel resolving certain of the
                     responses received, and the Debtors respectfully request entry of the proposed
                     revised order attached to the certification of counsel. This matter is adjourned to
                     July 22, 2020 at 10:00 a.m. (ET) with respect to the outstanding responses.


26721803.1

                                                      2
                         Case 20-10566-MFW                Doc 555       Filed 07/02/20         Page 3 of 11


         2.       Debtors’ Second Omnibus (Non-Substantive) Objection to Claims Pursuant to
                  Bankruptcy Code Sections 502(b) and 503(b) and, Bankruptcy Rules 3003 and 3007, and
                  Local Rule 3007-1 [D.I. 442, 6/5/20]

                  Response Deadline:          June 19, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                       A. Informal Responses
                             i.  Synnex Corporation
                            ii. Unique Designs, Inc.

                  Related Documents:

                       A. Certification of Counsel [D.I. 532, 6/30/20]

                       B. Order Sustaining Debtors’ Second Omnibus (Non-Substantive) Objection to
                          Claims [D.I. 549, 7/1/20]

                  Status: An order has been entered. No hearing is necessary.

         CONTESTED MATTERS GOING FORWARD

         3.       Debtors’ Motion for Entry of Orders (I) Approving Bidding Procedures in Connection
                  With the Sale of Substantially All of the Debtors’ Assets, (II) Approving the Form and
                  Manner of Notice Thereof, (III) Scheduling an Auction and Sale Hearing,
                  (IV) Approving Procedures for the Assumption and Assignment of Contracts,
                  (V) Approving the Sale of the Debtors’ Assets Free and Clear, and (VI) Granting Related
                  Relief [D.I. 23, 3/9/20]2

                  Objection Deadline: June 2, 2020 at 5:00 p.m. (ET). The objection deadline has been
                                      extended for BGI to July 3, 2020 at 4:00 p.m. (ET).

                  Objections Received:

                       A. Objection of Commerce Technologies, LLC to Debtors’ Proposed Cure Amounts
                          and Reservation of Rights [D.I. 474, 6/17/20]

                       B. Objection of CenturyLink Communications, LLC to Proposed Cure Amount [D.I.
                          476, 6/18/20]

                       C. Limited Objection of Golden Triangle Station LLC to the Notice of Cure
                          Amounts and Potential Assumption and Assignment of Certain Executory
                          Contracts and/or Unexpired Leases in Connection With Sale [D.I. 477, 6/18/20]




         2
              The witness list, including the location of such witnesses, is attached hereto as Exhibit A.
26721803.1

                                                                    3
              Case 20-10566-MFW         Doc 555     Filed 07/02/20   Page 4 of 11


             D. Objection of Aon Integramark to Debtors’ Notice of Cure Amounts and Potential
                Assumption and Assignment of Certain Executory Contracts and/or Unexpired
                Leases in Connection with Sale [D.I. 480, 6/18/20]

             E. Objection of Cigna to Notice of Cure Amounts and Potential Assumption and
                Assignment of Certain Executory Contracts and/or Unexpired Leases in
                Connection with Sale [D.I. 485, 6/19/20]

             F. Oracle America, Inc.'s Limited Objection to and Reservation of Rights regarding:
                (1) Debtors Motion for Entry of Orders (I) Approving Bidding Procedures in
                Connection With the Sale of Substantially All of the Debtors Assets, (II)
                Approving the Form and Manner of Notice Thereof, (III) Scheduling an Auction
                and Sale Hearing, (IV) Approving Procedures for the Assumption and
                Assignment of Contracts, (V) Approving the Sale of the Debtors Assets Free and
                Clear, and (VI) Granting Related Relief; and (2) Notice of Cure Amounts and
                Potential Assumption and Assignment of Certain Executory Contracts and/or
                Unexpired Leases in Connection with the Sale [D.I. 487, 6/19/20]

             G. Limited Objection and Reservation of Rights of Google LLC to Notice of Cure
                Amount and Potential Assumption and Assignment of Certain Executory
                Contracts and/or Unexpired Leases in Connection with Sale [D.I. 488, 6/19/20]

             H. Limited Objection of Microsoft to Notice of Cure Amounts and Potential
                Assumption and Assignment of Certain Executory Contracts and/or Unexpired
                Leases in Connection with Sale [D.I. 490, 6/19/20]

             I. Objection of Newgistics, Inc. to Proposed Cure Amounts Listed by Debtors for
                the Assumption and Assignment of Their Executory Contracts [D.I. 491, 6/19/20]

             J. Limited Objection of Verizon Business Global LLC to Debtors’ Proposed Cure
                [D.I. 492, 6/19/20]

             K. Limited Objection and Reservation of Rights of PMX Agency LLC dba
                ForwardPMX to Notice of Cure Amounts and Potential Assumption and
                Assignment of Certain Executory Contracts and/or Unexpired Leases in
                Connection with Sale [D.I. 493, 6/19/20]
             L. Limited Objection to Proposed Cure Amount by First Contact LLC a/k/s Cyber
                City Teleservices Marketing [D.I. 495, 6/19/20]

             M. Limited Objection and Reservation of Rights of Ferncroft LLC to Debtors’ Notice
                of Cure Amounts and Proposed Assumption and Assignment of Certain
                Unexpired Lease with Ferncroft LLC [D.I. 523, 6/29/20]

             N. Limited Objection of Experian Information Solutions, Inc. and Experian
                Marketing Solutions, LLC to Cure Notice [D.I. 551, 7/1/20]




26721803.1

                                                4
                   Case 20-10566-MFW        Doc 555      Filed 07/02/20     Page 5 of 11


              Related Documents:

                 A. Notice of Filing of Amended and Restated Stalking Horse APA [D.I. 399,
                    5/26/20]

                 B. Corrected Order (I) Approving Bidding Procedures in Connection With the Sale
                    of the Substantially all of the Debtors’ Assets, (II) Approving the Form and
                    Manner of Notice Thereof, (III) Scheduling an Auction and Sale Hearing, (IV)
                    Approving Procedures for the Assumption and Assignment of Contracts, and (V)
                    Granting Related Relief [D.I. 425, 6/3/20]

                 C. Notice of Cure Amounts and Potential Assumption and Assignment of Certain
                    Executory Contracts and/or Unexpired Leases in Connection With Sale [D.I. 437,
                    6/5/20]

                 D. Notice of Stalking Horse Bid, Bidding Procedures, Auction, and Sale Hearing
                    [D.I. 447, 6/9/20]

                 E. Notice of Cancellation of Auction [D.I. 508, 6/23/20]

              Status: The cure objections have been adjourned to the hearing scheduled for July 22,
                      2020 at 10:00 a.m. (ET). This matter is going forward with respect to the
                      approval of the sale to the stalking horse purchaser.

         4.   Debtors’ Application for Entry of an Order (I) Authorizing the Employment and
              Retention of Ernst & Young LLP as Financial Accounting Advisory Services Provider,
              Effective as of the Petition Date, (II) Approving the Terms of the Engagement
              Agreement, and (III) Granting Related Relief [D.I. 462, 6/12/20]

              Objection Deadline: June 26, 2020 at 4:00 p.m. (ET)

              Objections Filed:

                 A. United States Trustee’s Objection to the Debtors’ Application for Entry of an
                    Order (I) Authorizing the Employment and Retention of Ernst & Young LLP as
                    Financial Accounting Advisory Services Provider, Effective as of the Petition
                    Date, (II) Approving the Terms of the Engagement Agreement, and (III) Granting
                    Related Relief [D.I. 513, 6/25/20]

              Related Documents: None




26721803.1

                                                     5
                    Case 20-10566-MFW         Doc 555     Filed 07/02/20    Page 6 of 11


               Status: The Debtors are continuing to work with the U.S. Trustee to consensually resolve
                       the objection before the hearing. This matter will be going forward.



         Dated: July 2, 2020                 /s/ Joseph M. Mulvihill
         Wilmington, Delaware               M. Blake Cleary (DE Bar No. 3614)
                                            Jaime Luton Chapman (DE Bar No. 4936)
                                            Joseph M. Mulvihill (DE Bar No. 6061)
                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone:     (302) 571-6600
                                            Facsimile:     (302) 571-1253
                                            Email:         mbcleary@ycst.com
                                                           jchapman@ycst.com
                                                           jmulvihill@ycst.com
                                            -and-
                                            Edward O. Sassower, P.C. (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Telephone:    (212) 446-4800
                                            Facsimile:    (212) 446-4900

                                            -and-

                                            Patrick J. Nash, P.C. (admitted pro hac vice)
                                            W. Benjamin Winger (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle Street
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200

                                            Co-Counsel for the Debtors and Debtors in Possession




26721803.1

                                                      6
             Case 20-10566-MFW   Doc 555   Filed 07/02/20   Page 7 of 11


                                    Exhibit A

                                   Witness List




26721803.1
                           Case 20-10566-MFW            Doc 555       Filed 07/02/20        Page 8 of 11




                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )     Chapter 11
                                                                         )
             BLUESTEM BRANDS, INC., et al.,1                             )     Case No. 20-10566 (MFW)
                                                                         )
                                              Debtors.                   )     (Jointly Administered)
                                                                         )
                                                                         )

                              DEBTORS’ WITNESS LIST FOR JULY 7, 2020, HEARING

                      In accordance with Judge Walrath’s Corrected Order dated June 3, 2020, regarding the sale

         hearing to be held on July 7, 2020, at 10:00 a.m. (prevailing Eastern Time) (the “Hearing”), the

         above-captioned debtors and debtors in possession (collectively, the “Debtors”) file this Witness

         List for the Hearing as follows:

                                                          WITNESSES

                      The Debtors submit direct testimony by declaration for each of the following witnesses, all

         of whom will be available for cross-examination by video conference (via Zoom):

                             1.      Thomas Fairfield, Director on the Board of Director of Bluestem Brands,
                                     Inc. (“BBI”) (testifying from his home in Wilmington, Delaware or his
                                     office in Lexington, Kentucky); and

                             2.      Geoffrey Richards, Managing Director of Raymond James & Associates,
                                     Inc. (testifying from his home in Florida).

                      The Debtors reserve the right to examine any witness called or listed by any party—or to

         call any witness for rebuttal purposes.



         1 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
         number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670); Bluestem
         Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s & Damon’s LLC
         (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324); Johnny Appleseed’s,
         Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823); Orchard Brands Corporation
         (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency, LLC (8855); Value Showcase LLC
         (2920); WinterSilks, LLC (0688). The service address for each of the above Debtors is 7075 Flying Cloud Drive,
         Eden Prairie, Minnesota 55344.
26726751.1
                       Case 20-10566-MFW        Doc 555      Filed 07/02/20    Page 9 of 11




                No one will be accompanying the above-listed witnesses while they are testifying by video

         conference.

                The Debtors expect that the following parties may cross-examine the above-listed

         witnesses: (1) Bluestem Group Inc. (“BGI,” represented by Kramer Levin Naftalis & Frankel

         LLP) and (2) counsel to the Office of the United States Trustee.



                                   [Remainder of page intentionally left blank.]




26726751.1


                                                         2
                       Case 20-10566-MFW           Doc 555       Filed 07/02/20    Page 10 of 11




                                            RESERVATION OF RIGHTS

                   The Debtors reserve the right to call or to introduce one or more (or none) of the witnesses

         and exhibits listed above, and further reserve the right to supplement this list prior to the Hearing.

             Dated: July 2, 2020
             Wilmington, Delaware

             /s/ Joseph M. Mulvihill                            Patrick J. Nash, P.C. (admitted pro hac vice)
             M. Blake Cleary (DE Bar No. 3164)                  W. Benjamin Winger (admitted pro hac vice)
             Jamie Luton Chapman (DE Bar No. 4936)              KIRKLAND & ELLIS LLP
             Joseph M. Mulvihill (DE Bar No. 6061)              KIRKLAND & ELLIS
             YOUNG CONAWAY STARGATT &                           INTERNATIONAL LLP
             TAYLOR, LLP                                        300 North LaSalle Street
             Rodney Square                                      Chicago, Illinois 60654
             1000 North King Street                             Telephone:     (312) 862-2000
             Wilmington, Delaware 19801                         Facsimile:     (312) 862-2200
             Telephone: (302) 571-6600                          Email:        patrick.nash@kirkland.com
             Facsimile: (302) 571-1253                                        benjamin.winger@kirkland.com
             E-mail:     mbcleary@ycst.com                      - and -
                          jchapman@ycst.com
                         jmulvhill@ycst.com                     Edward O. Sassower, P.C. (admitted pro hac
                                                                vice)
             Co-Counsel to the Debtors and Debtors in           KIRKLAND & ELLIS LLP
             Possession                                         KIRKLAND & ELLIS
                                                                INTERNATIONAL LLP
                                                                601 Lexington Avenue
                                                                New York, New York 10022
                                                                Telephone:    (212) 446-4800
                                                                Facsimile:    (212) 446-4900
                                                                Email:        esassower@kirkland.com
                                                                Co-Counsel to the Debtors and Debtors in
                                                                Possession




26726751.1


                                                            3
             Case 20-10566-MFW   Doc 555   Filed 07/02/20   Page 11 of 11




26726751.1


                                       4
